WIGGINTON, Judge.
This appeal is before us pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). See also Reed v. State, 378 So.2d 899 (Fla. 1st DCA 1980). Appellant filed a pro se brief raising several issues, challenging both his conviction and his sentence. Appellant’s arguments lack merit, and we affirm his conviction and the sentence imposed. However, we note that appellant was improperly assessed costs of $19 under sections 960.20 (Crimes Compensation Trust Fund) and 943.25 (Florida Department of Law Enforcement Training Fund). Since appellant, an indigent, was apparently not given adequate notice and a full opportunity to object to the assessment, as is required under Jenkins v. State, 444 So.2d 947 (Fla.1984), the imposition of these assessments is reversed, without prejudice to the state to tax them in accordance with the law. Walker v. State, 458 So.2d 396, 397 (Fla. 1st DCA 1984).
BOOTH, C.J., and BARFIELD, J., concur.